Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
 DETAILED ACTION

1. 	The amendment filed October 25, 2022, is acknowledged and has been entered. Claim 118 has been canceled.  Claims 1 and 125 have been amended.

2.  	Claims 1, 114-117 and 119-131 are pending.  Claims 129-131 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or non-elected species of invention, there being no allowable generic or linking claim.  

3.  	Claims 1, 114-117 and 119-128 are under examination.


Grounds of Rejection Withdrawn
4.	Unless specifically reiterated below, Applicant’s amendments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed.

Grounds of Rejection Maintained


Claim Rejections - 35 U.S.C. §§ 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

8.	Claims 1, 114-117 and 119128 are rejected under 35 U.S.C. 103(a) as being unpatentable over Holliger et al (US 2004/0058400 A1, IDS) in view of Alt et al (FEBS L., 454:90-94, 1999, IDS).
With respect to the amended claims, Holliger et al teach bispecific and bivalent antibodies (i.e., diabodies) wherein the first polypeptide has the structure of N-(VLA-VHB)-C and the second polypeptide has the structure of N-(VLB-VHA)-C and that the constant domains of IgG1 can kill cells by activating complement and that the constant domains of IgG1 bind Fc receptors for other effector functions (see entire document, e.g., pages 3, 8 and 13).  Holliger et al further teach that diabodies can be fused to additional proteins or antibody domains, such as a CH3 domain, to increase the size of the diabody for enhanced retention in the serum Holliger et al teach that the antibodies can bind to CD3, the hormone drug oestriol, small molecules, CD16 or CD32 among other antigens (see pages 4, 9 and 12). Holliger et al teach the antibodies can be humanized (see page 23). Holliger et al teach pharmaceutical compositions comprising such diabodies (see claims).
Alt et al teach fusing a CH3 domain or a hinge linker comprising a cysteine residue (which is disfulide linked to the cysteine in the other protein comprised in the antibody) followed by -CH2-CH3, 
Accordingly, it would have been prima facie obvious to make bispecific and bivalent non-human, humanized or human antibodies (i.e., diabodies) wherein the first polypeptide has the structure of N-(VLA-VHB)-C and the second polypeptide has the structure of N-(VLB-VHA)-C, wherein both proteins further comprise a linker with a cysteine residue (which is disulfide linked to the opposite cysteine) and a CH2-CH3 domains from human IgG1 to either the N or C-terminus. 
 In this case, Alt teach that a cysteine hinge linker-CH2-CH3 domain can be used to increase serum half-life and Holliger teach adding antibody domains to increase half-life, so one of skill in the art would be motivated to use the cysteine linker-CH2-CH3 of human IgG1 at either end of the diabody of Holliger as it would be immediately recognized to be a naturally occurring structure in human serum that would increase half-life, includiiabodies that bind to CD16 and/or CD32.  As the cysteine linker-CH2-CH3 is larger than a CH3 domain, the size of the diabody would be further increased such that the half-life would have the advantage of being further extended compared to a CH3 only fused construct.  Furthermore, depending on the application, the construct would have the added advantage of effector functions when desired and the disulfide-linked cysteine bond would have the advantage of increasing stability of the construct.
Notably, as set forth in the Supreme Court decision in KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007):
“A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.”KSR, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR, 82 USPQ2d at 1396.   An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int7 Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.").

Finally, one of ordinary skill in the art would have a reasonable expectation of success in making such constructs as both Alt et al and Holliger et al demonstrate that genetic engineering techniques to join antibody domains using linkers were known in the art.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
9.	In the response, Applicant traverses the rejection.  
	Applicant submits at page 9 that “In this regard, it is respectfully submitted that the teachings of Holliger and Alt are notcombinable because their goals are in opposition. A prima facie assertion of obviousness cannot be based on the combined teachings of references whose teachings are incompatible with one another. Samsung Elecs. Co. v. Elm 3DS Innovations, LLC, 925 F.3d 1373, 1381 (Fed. Cir. 2019). Additionally, in assessing the obviousness of an invention, it is impermissible to pick and choose from any 

	Applicant further submits at page 11 that “Thus, in sum, the central teaching of Alt is to produce a bispecific binding molecule composed of a single polypeptide chain, such that all of the variable domains have been placed on the same polypeptide chain, whereas the central teaching of Holliger is to produce a bispecific binding molecule composed of two polypeptide chains, such that interacting variable domains have been placed on different polypeptide chains. Such teachings are in opposition and cannot be combined without frustrating the purpose of Alt — using a single polypeptide chain to comprise all of the molecule’s variable domains — or the purpose of Hollinger — using two polypeptide chains to comprise the molecule’s variable domains. Thus, the references do not render the present claims obvious.”


In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Notably, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In this case, the prior art cited recognized that there is an advantage when desired to increase the size of the diabody for enhanced retention in the serum while antibodies with fused CH2-CH3 fusion would  also be expected to retain effector functions when this is also desired, such that there were multiple motivations to fuse an IgG1 CH2-CH3 domain to diabodies using a Cys containing linker wherein the first polypeptide has the structure of N-(VLA-VHB)-C and the second polypeptide has the structure of N-(VLB-VHA)-C.
Notably, the antibody arts have been studied extensively and one of skill in the art would have recognized that different domains of antibodies are desirable in some situations while not desirable in 
Applicant further argues that the combined teachings of Alt and Holliger teach away from the claimed invention because Holliger teaches that the inclusion of a CH3 domain decreased the yield of bispecific antibody and that Fc receptor binding is undesired, while Alt teaches that there Fc molecule is tethered with two disulfides, but Holliger teaches that multiple hinge cysteines limits the assembly bispecific molecules.
In response, these teachings do not teach away from the claimed invention, but strengthen the pending obviousness rejection.  For example, with respect to amended claim 125, it is noted that Alt et al teach modifying the CH3 domain to create a knob-in-hole structure along with additional cysteine residues to give the advantage of favoring formation of heterodimeric bispecific constructs.  Accordingly, a person of ordinary skill in the art using ordinary creativity would have been motivated to modify the CH3 domain to create a knob-in-hole structure in the diabody-Fc construct suggested by the prior art in order to promote proper heterodimeric formation also because Alt teach that an unmodified CH3 domain alone reduced yield.  Then with respect to Fc receptor binding is undesired, that is only in the context of specific antibodies where the function is unnecessary or not desired.  The art recognized that in some antibody constructs the Fc receptor binding is desired and would be motivated to include the Fc in such constructs, while it was not desired in other constructs and would not be include when undesirable.  Finally, with respect to multiple hinge cysteines limiting the assembly of bispecific molecules that would be motivation to only include one cysteine in each linker or hinge.
Accordingly, after careful and complete consideration of Applicant’s response and the record as a whole, for these reasons and the reasons set forth previously, this rejection is maintained.





Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).



11.	Claims 1, 114-117 and 119-128 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-36 of US Patent 9,296,816 in view of Holliger et al (US 2004/0058400 A1, IDS) in view of Alt et al (FEBS L., 454:90-94, 1999, IDS).  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
Claims 1-36 of the US Patent recite diabody molecules comprising a first polypeptide chain and a second polypeptide chain, said chains being covalently bonded to one another wherein: (I) said first polypeptide chain comprises in the N-terminal to C-terminal direction: (i) a domain comprising a binding region of a light chain variable domain of a first immunoglobulin (VL1) specific for a first epitope; (ii) a domain comprising a binding region of a heavy chain variable domain of a second immunoglobulin (VH2) specific for a second epitope; (iii) a hinge domain that comprises: (a) the amino acid sequence: VEPKSC (SEQ ID NO:79); or (b) the amino acid sequence AEPKSC (amino acids 245-250 of SEQ ID NO: 18); and (iv) a CH2 domain and a CH3 domain of an IgG1 Fc region; wherein said VL1 and said VH2 are covalently linked 
Accordingly, the claimed inventions are so substantially similar that any minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent in view of the prior art set forth above for the reasons set forth above and incorporated herein.

12.	Claims 1, 114-117 and 119-128 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of US Patent 10,093,739 in view of Holliger et al (US 2004/0058400 A1, IDS) in view of Alt et al (FEBS L., 454:90-94, 1999, IDS).  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
Claims 1-13 of the US Patent recite diabody molecules comprises a first polypeptide chain and a second polypeptide chain, said chains being covalently bonded to one another wherein: (I) said first polypeptide chain comprises in the N-terminal to C-terminal direction: (i) a VL1 domain comprising a binding region of a light chain variable domain of a first immunoglobulin specific for a first epitope; (ii) a VH2 domain comprising a binding region of a heavy chain variable domain of a second immunoglobulin specific for a second epitope; and (iii) a cysteine-containing hinge domain that comprises: (a) the amino acid sequence: VEPKSC (SEQ ID NO:79); or (b) the amino acid sequence: AEPKSC (amino acid residues 245-
Accordingly, the claimed inventions are so substantially similar that any minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent in view of the prior art set forth above for the reasons set forth above and incorporated herein.

13.	Claims 1, 114-117 and 119-128 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2 of US Patent 10,093,738 in view of Holliger et al (US 2004/0058400 A1, IDS) in view of Alt et al (FEBS L., 454:90-94, 1999, IDS).  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
Claims 1-2 of the US Patent recite diabody molecules comprising a first polypeptide chain and a second polypeptide chain, said chains each having an N-terminus and a C-terminus and being covalently bonded to one another, wherein: (A) said first polypeptide chain comprises, in the N-terminal to C-
Here, any limitations not taught by the claims would be considered obvious in view of the prior art cited above for the reasons set forth above in the 103 rejection of the claims and incorporated herein.
Accordingly, the claimed inventions are so substantially similar that any minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent in view of the prior art set forth above for the reasons set forth above and incorporated herein.

14.	Claims 1, 114-117 and 119-128 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claim of US patent 11,254,747 (issued from application 15/911,869) in view of Holliger et al (US 2004/0058400 A1, IDS) in view of Alt et al (FEBS L., 454:90-94, 1999, IDS).  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:

Here, any limitations not taught by the claims would be considered obvious in view of the prior art cited above for the reasons set forth above in the 103 rejection of the claims and incorporated herein.
Accordingly, the claimed inventions are so substantially similar that any minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent in view of the prior art set forth above for the reasons set forth above and incorporated herein.

Response to Arguments
15.	In the response, Applicant traverses these rejections for the reasons the 103 rejection was traversed.  

Accordingly, after careful and complete consideration of Applicant’s response and the record as a whole, for these reasons and the reasons set forth previously, these rejections are maintained.


Conclusion
16.	No claim is allowed.   

17.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner can normally be reached at Monday through Friday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu, can be reached at (571) 272-5205.  The official fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  


Brad Duffy						
571-272-9935
				
/Brad Duffy/
Primary Examiner, Art Unit 1643
February 4, 2022